DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on August 4th, 2021 in response to the Non-Final Office Action mailed on February 5th, 2021. Per Applicant's response, Claims 1 & 13 have been amended and Claim 18 has been canceled.  All other claims remain as previously presented.  Consequently, Claims 1-4, 6-15, & 17 now remain pending in the instant application. The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.

Claim Objections
Claims 1-4, 6-15, & 17 are objected to because of the following informalities:  
Claim 1, lines 3-4 should read “the rotor comprising three lobes having three respective apexes”
Claim 1, line 6 should read “of each peripheral curved surface”
Claim 1, line 9 should read “between an outer 
Claim 1, lines 11-12 should read “radii of curvature disposed between a common apex of one of the three lobes and a peripheral curved surface of another of the three lobes”
Claim 13, line 3 should read “the rotor comprising three lobes having three respective apexes”
Claim 13, line 10 should read “between an outer 
disposed between a common apex of one of the three lobes and a peripheral curved surface of another of the three lobes”
Claim 13, line 14 should read “through an inlet”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-4, 6-15, & 17 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant has amended the claims to remove the unsupported limitations, thereby obviating the previous 112(a) rejections.
Claims 1-4, 6-15, & 17-18 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Although Applicant has remedied many of the previously noted issues, issues remain.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-15, & 17 are again rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the rotor comprising three lobes and three apexes”; this limitation is ambiguous, given Applicant’s specification and supplied figures.  In particular, Figure 3A depicts three apexes 22 and three lobes 2a-2c.  However, as labeled in Figure 3A, the lobes do not include two peripheral curved surfaces 20 sharing a common apex.  Instead, the two peripheral surfaces 20, as labeled in Figure 3, have endpoints at different apexes.  For example, lobe “2a” includes two peripheral surfaces “20” that end at different apexes “22”.  In other words, Applicant’s claim limitations appear to contradict the labeling shown within Applicant’s supplied figures, rendering it unclear what particular structural arrangement is actually required by the claim.  As far as the Examiner understands, it appears that Applicant intends for the “lobes” and the “apexes” to be located at the same three points on the rotor 2.  In other words, each apex 22 defines the middle of a respective “lobe”.  Assuming the Examiner’s interpretation is correct, Applicant’s labels in the figures must be corrected to reflect this.  However, the Examiner can only guess at Applicant’s intent in this regard.  It is noted that Claim 13, line 3 recites the same limitation, and thus, is rendered indefinite for the same reasons noted above.  As such, Claims 1-4, 6-15, & 17 are rendered indefinite.
Claim 1, line 5 recites “each of the three lobes comprises two peripheral curved surfaces sharing a common apex”; this limitation renders the claim indefinite because it is not made clear how many apexes are actually required by the claim.  In particular, lines 3-4 recite the presence of “three apexes”.  Later in the claim, line 5 recites “a common apex” present for each lobe.   It is not understood whether “a common apex” is attempting to refer back to the previously recited “three apexes” of lines 3-4, or if “a common apex” is attempting to introduce another “apex” altogether.  For this reason, Claim 1 is further rendered indefinite. It is noted that Claim 13, line 6 recites the same limitation, and thus, is rendered indefinite for the same reasons noted above.  As such, Claims 1-4, 6-15, & 17 are rendered indefinite.
13 recites the limitation "the peripheral wall" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the inlet" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this instance, Claim 17 depends from cancelled Claim 16, and thus, does not further limit any claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate corrections are required.

Response to Arguments
Applicant’s arguments, see pages 6-13, filed August 4th, with respect to the rejection(s) of claim(s) 1-4, 6-15, & 17 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9, 11-14, & 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,137,024 to Jones.

    PNG
    media_image1.png
    689
    673
    media_image1.png
    Greyscale
            
    PNG
    media_image2.png
    692
    361
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    823
    793
    media_image3.png
    Greyscale

In regards to independent Claims 1 & 13, and with particular reference to Figures 6-8 shown immediately above, Jones discloses:

(1)	A pump (Figs. 6-8) comprising: a rotor housing (12B) having a peripheral wall (22B); a rotor (90) movably positioned within the rotor housing (as seen in Fig. 6), the rotor comprising three lobes and three apexes (34B; Fig. 6), where each of the three lobes comprises two peripheral curved surfaces (labeled by the Examiner in Fig. 8 above) sharing a common apex (a single apex 34B is shown in Fig. 8), a first portion of each peripheral surface adjacent to the common apex defining a non-smooth curve having a curvature that varies along a length thereof (labeled by the Examiner in Fig. 8 above), the curvature of the non-smooth curve comprises two different curvatures; a first curvature that follows the curvature of lobe 34B and a second (tighter) curvature that breaks away from lobe 34B to wrap the outwardly extending pressure plate 92).

(13)	A medicament delivery device (Figs. 6-8) comprising: a rotor (90) rotationally fixed to an eccentric shaft (36B, 38B; Fig. 6) and movably positioned within a rotor housing (12B) (as shown in Fig. 6), the rotor comprising three lobes and three apexes (34B; Fig. 6); and a motor (not shown) connected to the eccentric shaft to rotate the eccentric shaft during medicament delivery (a motor/engine drive is implicit, as the eccentric shaft must be rotated for pumping operation to occur), wherein: each of the three lobes comprises two peripheral curved surfaces sharing a common apex (labeled by the Examiner in Fig. 8), a first portion of each peripheral surface adjacent to the common apex defining a non-smooth curve having a curvature that varies along a length thereof (as labeled by the Examiner in Fig. 8 above), the curvature of the non-smooth curve is adapted to create a seal between an outer rotor surface of the rotor and the peripheral wall of the rotor housing (col. 3, line 32 – col. 4, line 9), the curvature of the non-smooth curve comprises two arcuate portions with different radii of curvature between a common apex of one of the three lobes and another of the three lobes (this is apparent in Figure 8 above; each non-smooth portion in Figure 8 above includes two different curvatures; a first curvature that follows the curvature of lobe 34B and a second (tighter) curvature that breaks away from lobe 34B to wrap the outwardly extending pressure plate 92), and medicament is drawn from a reservoir (“a source of gaseous fluid to be compressed”; col. 4, lines 8-12) into a pump chamber (14) in the rotor housing through the inlet (42) as the rotor turns place of use or storage of the compressed gaseous fluid”; col. 4, lines 8-12).

 In regards to Claim 2, the peripheral wall (22) defines a pump chamber (14) with a trochoidal 
wall (24) (apparent in Fig. 6).
In regards to Claim 3, the pump chamber comprises a first and second chamber (A & B, as clearly seen in Fig. 6).
In regards to Claim 6, the rotor housing further comprises an inlet port (42B) and a discharge port (44B), each having a longitudinal axis (i.e. a vertical axis in Fig. 6), wherein the inlet port longitudinal axis is parallel to and offset from the longitudinal axis of the discharge port (apparent in Fig. 6).
In regards to Claim 7, the offset of the longitudinal axes is of a sufficient distance such that the rotor cannot open both the inlet port and discharge port at the same time (this is apparent in Fig. 6; continuous contact with seal 46B prevents communication).
In regards to Claim 8, Jones further discloses a back plate (18B) having an inner surface (41B), the rotor housing being positioned adjacent to the back plate (Fig. 7); and an eccentric shaft (36B), the rotor being rotationally fixed to the eccentric shaft (Figs. 6-7), wherein the eccentric shaft is connected to a drive shaft (38B) that is journaled to a bearing (40B) positioned in the rear plate (Fig. 7).
In regards to Claim 9, the rotor (90) is fabricated of a flexible material (“high strength plastic material, e.g., polytetrafluoroethylene which has both elasticity and self-lubricating characteristics”) and wherein the apexes do not have separate sealing members (this is apparent in Fig. 6; rotor band 45 alone forms the seal).
In regards to Claim 11, Jones further discloses a back plate (18B) having an inner surface (41B), the rotor housing being positioned adjacent to the back plate (Fig. 7); and a front plate support (20B) connected to the back plate (via the rotor housing 22), the front plate support (20B) comprises both a cylindrical recess in the inner surfaces 41 and 43 of end walls 18 and 20” and the central opening for bearing 40A; see Fig. 7) and solid support areas (i.e. solid walls, as seen in Fig. 7).
In regards to Claim 12, the rotor housing further comprises a first chamber (A) and a second chamber (B) (Fig. 6), each chamber has an inlet port (42B) and discharge port (44B) (Fig. 6) and each port has a longitudinal axis (Fig. 6), and the inlet ports are positioned such that the longitudinal axes thereof are parallel to and offset from the longitudinal axes of the discharge ports (Fig. 6).
In regards to Claim 14, Jones further discloses a back plate (18B) having an inner surface (41B), the rotor housing being adjacent to the back plate (Fig. 7); a front plate support (20B) connected to the back plate (via peripheral wall 22B, as seen in Fig. 7); and a flexible front plate (spring 56B) being positioned between the front plate support and the rotor housing (Fig. 7), wherein the rotor housing further comprises a peripheral wall (22B) that defines the pump chamber (14; Fig. 6), wherein the pump chamber has a first and a second chamber (A & B, as clearly seen in Fig. 6).
In regards to Claim 17, see Claim 6 above (see also the 112(d) rejection above, as the correct dependency for Claim 17 cannot be determined at this time).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 10, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (applied above) in view of US 3,318,515 to Jones (Charles hereinafter).
In regards to Claims 4 & 15, Jones discloses a back plate (18B) having an inner surface (41B) (Fig. 7), the rotor housing being positioned adjacent to the back plate (Fig. 7); a front plate support (20B) connected to the back plate (via peripheral wall 22B; Fig. 7); and an eccentric shaft (36B), the rotor being rotationally fixed to the eccentric shaft (Figs. 6-7).  However, Jones does not further disclose a planetary gear transmission operatively connected to the eccentric shaft, wherein the planetary gear transmission comprises a stationary timing pinion positioned on the back plate and a ring gear integral with the rotor, 
However, such an arrangement is well known in the art, as shown by Charles, who discloses another rotary expansible pump assembly (Figs. 1-2; “fluid motors and compressors”; col. 1, line 15) having an eccentrically rotating rotor (24) located within a rotor housing (12) having a back plate (16) having an inner surface (faces the rotor; Fig. 1), the rotor housing being positioned adjacent to the back plate (Fig. 1); a front plate support (14) connected to the back plate (via the rotor housing 12); a planetary gear transmission (36, 38); and an eccentric shaft (22) operatively connected to the planetary gear mechanism, the rotor being rotationally fixed to the eccentric shaft (Figs. 1-2), wherein the planetary gear transmission comprises: a stationary timing pinion (38) positioned on the back plate (Fig. 1); and a ring gear (36) integral with the rotor (Fig. 1), where the ring gear has teeth that mesh with cooperating teeth on the timing pinion such that the ring gear rotates eccentrically around the timing pinion (col. 3, lines 34-38).  Charles discloses that this planetary gear transmission is for “aiding the rotor in tracing its epitrochoidal path” during pump operation (col. 3, lines 34-38).  Therefore, to one of ordinary skill desiring an epitrochoidal rotary pump having a more precisely controlled epitrochoidal path, it would have been obvious to utilize the techniques disclosed in Charles in combination with those seen in Jones in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified the eccentric shaft drive of Jones with additional planetary gear transmission (36, 38) of Charles in order to obtain predictable results; those results being an epitrochoidal pump that ensures the rotor precisely traces the desired epitrochoidal path without slippage.
In regards to Claim 10, although Jones discloses the pump of Claim 9, he does not further disclose that his flexible rotor material is silicone (Jones instead discloses high strength plastic material, e.g., polytetrafluoroethylene which has both elasticity and self-lubricating characteristics; not silicone).  
In re Leshin, 125 USPQ 416 Furthermore, the claimed material would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Conclusion
Applicant's amendments filed on August 4th, 2021 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC